DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/22 has been entered.

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 9/9/22. Claim 1 has been amended. Claims 5 and 17 have been cancelled. Claim 18 has been added. Claims 3, 6, 7 and 10 - 14 are withdrawn due to a restriction requirement. Claims 1, 2, 4, 8, 9 and 15, 16  and 18 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 9/9/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 8, 9, 15, 16  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over TURRI et al (WO2012/041534).
Claim 1 and new claim 18: TURRI discloses (see entire document) a coating film obtained from a composition comprising a polyaspartic acid ester and a fluoropolymer (title, abstract, page 4, lines 6-11; pages 5 – 6 and 10; claim 1) [as claimed]. 
TURRI discloses an example wherein a coating is applied onto a substrate wherein the coating has a dry thickness of 40-50 microns (page 7, lines 26-28) and discloses a film having a thickness of 100 microns that is used to test its shear modulus (page 7, lines13-16) [the latter reading on the claimed 100-1000 micron film]. 
If it is argued that TURRI’s 100 micron thick film was not used to coat a substrate, note that that the present claims are drawn to a “coating film”, i.e., a film with the intended use as a coating. Since TURRI discloses the claimed film, TURRI’s 100 micron thick film is necessarily capable of being used as a coating. Alternatively, it would have been obvious to one of ordinary skill in the art to have made a film that is 100 microns thick to be used as a coating since TURRI discloses that the film is used as a coating and discloses a 100 micron thick film, thus showing that a film of such thickness is possible as a coating. TURRI also discloses that the film can be used for a variety of applications, such as to coat boats, cars or furnishing elements, a coat that is resistant to harsh weather, to provide a transparent coating, a coating that is easily applied and durable (last paragraph of page 2 – page 3), thus requiring different thicknesses for each application. As such, one of ordinary skill in the art would have been motivated to apply a coating of the desired thickness for the intended end-use of the coating.

Regarding the amendment of polyaspartic acid ester to fluoropolymer ratio of 43/57 or higher of claim 1 and 43/57 to 61/39 of new claim 18, TURRI discloses a range of 1-40% polyaspartic acid ester and 60-99% fluoropolymer (page 4, last two paragraphs). However, 40% is close to the claimed 43% and 60% is close to the claimed 57%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties; Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). A range of “more than 5%” would overlap a disclosure of 1-5%, In re Wertheim, 541 F. d. 257, 191 USPQ (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d. 1934 (Fed. Cir. 1990).
Additionally, TURRI discloses that adding aspartic acid ester to the composition comprising the fluoropolymer considerably reduces the cost and the quantity of volatile organic solvents required while obtaining a product that is homogeneous and easy to apply and that is better for the environment; also discloses that the addition of the aspartic acid ester maintains the vitreous transition temperature (Tg) of the coating film advantageously constant; that the amide groups of the aspartic acid advantageously contribute to the crosslinking reaction; that reducing the quantity of the fluoropolymer in the composition contributes to a substantial reduction in the costs of these coatings (page 4, 2nd and 3rd full paragraphs). In light of such disclosure disclosing such benefits, one of ordinary skill in the art would have been motivated to vary the ratio of the polyaspartic acid ester to fluoropolymer through routine experimentation, and have thus arrived at the present ratio with reasonable expectation of success. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Note also that it has been settled that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971);

Claim 2: TURRI’s formula on page 5 meets the claimed formula (1). Additionally, TURRI uses Desmophen 1520 as the polyaspartic acid ester [which is also used in the present invention – see examples 1-3 of the present specification].
Claim 4: The fluoropolymer is a hydroxyl-containing fluoropolymer (and is a curable functional group-containing fluoropolymer) (page 3, last 2 lines – page 4, 1st line; page 6, lines 14-16) [as claimed] with  examples of ZEFFLE GK, LUMIFLON and FLUONATE (page 6, lines 27-32) [which are the same fluoropolymers used in the present invention – see [0064] – [0065] of the instant Published Application].
Claim 8: TURRI discloses a solvent (examples 1-16) [as claimed].
	Claim 9: TURRI discloses to use the composition as a coating (Title, abstract, page 10) [as claimed]. Claim 9 is recited as an intended use of the composition to be used as a coating to be applied to an offshore structure or a port facility. It is noted that the intended use of a composition does not materially affect the composition; and the intended use is not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. Since TURRI discloses the claimed coating obtained from the claimed composition, TURRI’s coating is inherently capable of being applied to an offshore structure or a port facility.
Claims 15 and 16: TURRI is silent as to the properties of corrosion from scribe of 1 mm or shorter and of a hardness of H or higher. However, since TURRI discloses the claimed film comprising the same  polyaspartic acid ester and same fluoropolymer with the same mass ratios as claimed, TURRI’s film has, necessarily, the claimed properties. “Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Alternately, one of ordinary skill in the art would have been motivated to vary the amount of polyaspartic acid ester  and fluoropolymer since TURRI also discloses a wide range for each and discloses the advantages of varying the amounts of each (page 4), as explained above regarding claim 1; and discloses that the film can be used for a variety of applications, such as to coat boats, cars or furnishing elements, a coat that is resistant to harsh weather, to provide a transparent coating, a coating that is easily applied and durable (last paragraph of page 2 – page 3), thus requiring different amounts and ratios of the polymers and different thicknesses for each application, and have thus arrived at the desired and claimed corrosion from scribe and hardness.

Response to Arguments
Applicant's arguments filed 9/9/22 have been fully considered but they are not persuasive. 
Applicant submits that TURRI’s polyaspartic acid ester to fluoropolymer ratio of 40/60 to 1/99 are outside the claimed ranges of 43/57 or higher of amended claim 1 and 43/57 to 61/39 of new claim 18, and that nothing in TURRI would have guided one of ordinary skill in the art to select the presently claimed ratio.
Applicant’s argument has been considered but is not persuasive:
TURRI’s 40/60 is close to the claimed 43/57. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). A range of “more than 5%” would overlap a disclosure of 1-5%, In re Wertheim, 541 F. d. 257, 191 USPQ (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d. 1934 (Fed. Cir. 1990).
Additionally, it has been settled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As for routine experimentation, significantly, TURRI gives one of ordinary skill in the art  motivation to vary their ratio because of various benefits including that adding aspartic acid ester to the composition comprising the fluoropolymer considerably reduces the cost and the quantity of volatile organic solvents required while obtaining a product that is homogeneous and easy to apply and that is better for the environment; that the addition of the aspartic acid ester maintains the vitreous transition temperature (Tg) of the coating film advantageously constant; that the amide groups of the aspartic acid advantageously contribute to the crosslinking reaction; that reducing the quantity of the fluoropolymer in the composition contributes to a substantial reduction in the costs of these coatings (page 4, 2nd and 3rd full paragraphs).
Moreover, it has also been settled that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). The specification and original claim 5, now cancelled, recites a ratio of 5/95-95/5 of polyaspartic acid ester to fluoropolymer. Applicant narrowed the claims to cover only the ratios recited in the examples of approximately 40:60 to 60:40, but has not shown any new and unexcepted results obtained by remaining within such range. Applicant is invited to show experimental proof of new and unexpected results of such.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765